Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Ogram (Reg No. 30343) on 04/08/2022.

The application has been amended as follows: 

Claims 5, 7-10, and 12-17 are canceled.


Reasons for Allowance
Claims 1-4, 6, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted by applicant in the arguments, the reasons for indicating allowable subject matter contained within the previous Action dated 11/5/2021 also apply to the pending claims which have been amended to incorporate that subject matter.
The examiner notes that claim 1 recites the term “the boom”, which had previously been in claim 8 and which had been rejected under 112(b) due to lack of antecedent basis.  Upon full consideration of the manner in which the term boom is used in the art and in the specification as filed and the rejection has been withdrawn and does not apply to claim 1 as amended.  A person having skill in the art at the time of filing would not find the claim indefinite because the attachment of the claimed beam to the distal ends of the first and second supports to extend past the second end of the first and second legs forms what said person would readily recognize to be a boom structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852